UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6228


NICHOLAS QUEEN,

                  Petitioner – Appellant,

          v.

WARDEN DARLENE DREW, Warden, FCI Bennettsville,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:11-cv-02573-TMC)


Submitted:   May 7, 2012                      Decided:   May 23, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Queen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nicholas James Queen, Sr., a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.           Queen v. Drew, No. 2:11-

cv-02573-TMC   (D.S.C.   Jan.   12,   2012).      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2